Citation Nr: 9915995	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
internal derangement of the left knee, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
fracture of the right humerus, currently evaluated as 20 
percent disabling.

3. Entitlement to an effective date earlier than August 20, 
1992, for the assignment of a compensable disability 
evaluation for post-operative internal derangement of the 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1953 to October 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision in 
which the regional office (RO) awarded an increased rating of 
10 percent for the veteran service-connected disability from 
a left knee disorder, effective from August 20, 1992, and 
denied a compensable rating for his service-connected 
disability from residuals of fracture of the right humerus.  
In a rating decision dated in June 1995, the RO increased the 
rating for the service-connected left knee disability to 30 
percent and increased the rating for the service-connected 
fracture of the right humerus to 20 percent, each effective 
from August 20, 1992.  The issues of entitlement to increased 
ratings for these disabilities remain before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The veteran also expressed disagreement with the effective 
date assigned for the increased rating for the service-
connected left knee disability in the December 1994 notice of 
disagreement (NOD) and subsequently.  The RO issued a 
statement of the case (SOC) concerning this issue on May 23, 
1996.  The veteran filed a response to the SOC concerning 
this issue in June 1996.

In a supplemental SOC (SSOC) dated May 20, 1996, which was 
mailed to the veteran on May 23, 1996, the RO denied service 
connection for upset stomach and cramps as a result of 
exposure to mustard gas, and denied entitlement to a total 
disability evaluation on the basis of individual 
unemployability (TDIU).  The SSOC stated that these issues 
were considered as part of the appeal and were "inextricably 
intertwined" with the combined evaluation.  The veteran was 
advised to inform the RO if there were issues with which he 
did not disagree, and they would be removed from the appeal.  
The cover letter to the SSOC also advised the veteran that if 
the SSOC contained an issue that was not included in his 
substantive appeal, he must respond within 60 days to perfect 
his appeal of the new issue.  

These two issues are not inextricably intertwined with the 
issues now before the Board on appeal.  Two claims are 
inextricably intertwined when a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review by the Court of the decision 
on the other claim meaningless and a waste of judicial 
resources.  Harris v. Derwinski, 1 Vet. App. 180 (1991); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996) 
(remanding claim for increased rating because, inter alia, 
inextricably intertwined with remanded extra-schedular rating 
claim); Nacoste v. Brown, 6 Vet. App. 439, 441 (1994); Hoyer 
v. Derwinski, 1 Vet. App. 208, 210 (1991).  In this case, the 
RO's decision concerning the mustard gas and TDIU claims 
would not affect the Board's decision concerning the 
effective date and rating to be assigned to the service-
connected left knee disability or the rating to be assigned 
to the service-connected fracture of the right humerus.   

Moreover, within one year of the notice of the RO's May 1996 
decision concerning the mustard gas and TDIU claims, neither 
the veteran nor his representative filed a written statement 
expressing dissatisfaction or disagreement with the RO's 
action and a desire to contest the result.  Consequently, a 
timely NOD has not been filed concerning those issues.  See 
38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201, 20.300, 20.302(a) 
(1998).  Therefore, these two issues are not before the Board 
on appeal.

To the extent, however, that the testimony concerning these 
issues in the February 1999 hearing before the Board may be 
taken as a claim, these matters are referred to the RO for 
appropriate action.  In addition, the veteran had claimed 
entitlement to service connection for back and neck 
disorders, concussion, and a right elbow disorder.  Such 
claims are referred to the RO for appropriate action.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet.App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The issues concerning the service-connected left knee 
disability are remanded to the RO, as discussed below.  


FINDING OF FACT

The veteran's disability from residuals of fracture of the 
right humerus is manifested by painful motion of the upper 
arm when the arm is elevated above the shoulder, without 
limitation of motion of the elbow, limitation of motion of 
the upper arm to midway between the side and shoulder, or 
marked deformity, malunion, fibrous union, or nonunion of the 
humerus, or loss of the humeral head, or frequent episodes of 
dislocation of the scapulohumeral joint and guarding of all 
arm movements.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
for residuals of fracture of the right humerus have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5201, 5202, 5206, 5207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Service medical records show that the veteran fractured his 
right humerus in a skiing accident in January 1955.  A 
hospital summary contains an impression of closed comminuted 
fracture of the right humerus.  The fracture extended 15 
centimeters in the lower half of the shaft but there was no 
elbow involvement.  There was no evidence of arterial or 
nerve involvement in the right arm.  At the time of the 
veteran's medical examination for separation from service, an 
examiner noted that the veteran had post-traumatic limitation 
of flexion in the right elbow.

The veteran was granted entitlement to service connection for 
simple fracture of the right humerus by an April 1957 rating 
decision which assigned a disability evaluation for the arm 
disorder of zero percent.  In its June 1995 rating decision, 
the RO awarded an increased rating of 20 percent, effective 
from August 20, 1992.

The veteran testified in February 1999 that he is right 
handed.  He reported that his right arm disability was 
manifested by frequent episodes of dislocation at the 
shoulder, and constant pain.  He stated that the episodes of 
dislocation resolved spontaneously.

The RO has utilized Diagnostic Code 5202 to evaluate the 
veteran's right arm disability.  Under that diagnostic code, 
malunion of the humerus, with moderate deformity, is rated 20 
percent disabling.  Other impairment of the humerus, with 
infrequent episodes of dislocation of the scapulohumeral 
joint and guarding of movement at the shoulder level, is also 
rated 20 percent disabling.  Marked deformity from malunion 
of the humerus on the major side is rated 30 percent 
disabling.  Recurrent, frequent episodes of  dislocation of 
the scapulohumeral joint on the major side with guarding of 
all arm movements is also rated 30 percent disabling.  
Fibrous union of the humerus on the major side is rated 50 
percent disabling.  Nonunion (false flail joint) of the 
humerus on the major side is rated 60 percent disabling.  
Loss of the head of the humerus (flail shoulder) on the major 
side is rated 80 percent disabling.

The medical evidence contained in the claims folder does not 
show complaints, diagnoses, or treatment for frequent right 
shoulder dislocation.  Nor is there evidence that the 
veteran's right humerus has malunion with marked deformity, 
fibrous union, nonunion, or loss of the humeral head.  X-rays 
of the right humerus taken in April 1993 showed an old healed 
fracture of the shaft with callus formation and evidence of 
remottling.  There was no acute fracture, or lytic or blastic 
processes.  No deformity of the right humerus was reported 
after a VA examination in December 1993.  The veteran did not 
complain that he had frequent right shoulder dislocations.  
Rather, his complaint was of occasional discomfort from 
aching.  An examiner reported that the right arm had no 
obvious deformity on inspection or palpation.  The veteran 
had excellent strength in his biceps and triceps, 
bilaterally.  X-rays showed that the right humerus had good 
alignment and appropriate callus formation.

The veteran did not complain of frequent dislocation of the 
right shoulder during a VA examination in September 1995.  
Rather, his complaint was of swelling and pain in his right 
elbow.  On examination, there was pain in the right shoulder 
on moving the elbow.  The elbow had essentially full 
extension and flexion to 130 degrees.  The forearm had from 
zero to 80 degrees of supination and pronation.  Muscle 
strength was equal in both arms.  X-rays of the right elbow 
showed an olecranon spur.  The examiner reported that the 
veteran had old calcific tendonitis of the olecranon, but 
stated that such findings were not related to his service-
connected fracture of the humerus.  The reported diagnosis 
was old, healed fracture of the right humeral shaft without 
residual.

During the most recent VA examination in November 1996, the 
veteran did not complain of frequent dislocation in his right 
shoulder.  He complained of painful motion in the shoulder 
when elevating his arm.  He denied pain at rest except when 
he slept on the shoulder.  He reported having pain when 
lifting his arm above the level of the shoulder with or 
without weight.  On examination, his shoulders were 
symmetrical.  There was no deformity or atrophy.  There was 
no point tenderness.  However, there was limited range of 
motion.  Forward elevation was 120 degrees.  Abduction was 60 
degrees.  External rotation was 20 degrees and internal 
rotation was 70 degrees.  Extension was 30 degrees.  There 
was no pain associated with motion of the elbow.  Range of 
motion in the elbow was from zero to 140 degrees.  There was 
no point tenderness or tenderness over the condyles.  X-rays 
showed hypertrophic degenerative changes in the 
acromioclavicular joint.  There was an old, healed fracture 
of the mid to distal shaft of the humerus.  The humerus was 
healed in good position and alignment.  There were 
hypertrophic degenerative changes at the articulation of the 
humerus and ulna.  The examiner reported a diagnosis of 
history of healed dislocation of the right shoulder with 
residual loss of motion and degenerative joint disease, and 
history of injury to the right elbow with arthralgia, without 
other limitation, with degenerative changes shown by X-ray.

The Board has reviewed the entire record and finds no 
evidence that the veteran's residuals of fracture of the 
right humerus are manifested by marked deformity, malunion, 
fibrous union, nonunion, loss of the humeral head, or 
frequent dislocation fo the scapulohumeral joint.  The Board 
concludes that the criteria for a rating in excess of 20 
percent under Diagnostic Code 5202 are not met.

The Board has considered the veteran's disability from 
residuals of fracture of the right humerus in the context of 
other diagnostic codes to determine if a higher rating is 
assignable pursuant to such other codes.  However, as the 
most recent medical evidence shows that the veteran's right 
arm disability is not manifested by compensable limitation of 
flexion or extension of the forearm (Diagnostic Codes 5206 
and 5207), or limitation of motion of the arm to midway 
between his side and shoulder level (Diagnostic Code 5201), 
the Board concludes that the criteria for a schedular rating 
in excess of 20 percent under other possibly applicable 
diagnostic codes are not met.

Nor are the criteria for the next higher schedular rating 
more closely approximated, thus entitling the veteran to an 
increased rating under 38 C.F.R. § 4.7 (1998), as there is no 
medical evidence that the veteran's has compensable 
limitation of motion in his forearm, is unable to lift his 
arm beyond midway between his side and shoulder level, has 
marked deformity of the humerus, or frequent episodes of 
dislocation of the scapulohumeral joint and guarding of all 
arm movements.

The Board has considered the complete history of the 
disabilities in question as well as the current clinical 
manifestation and the effect the disabilities may have on the 
earning capacity of the veteran.  38 C. F. R. §§  4.1, 4.2, 
4.41 (1998).  The Court has held that pursuant to 38 C.F.R. 
§ 4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).  Section 4.40 
provides in part that functional loss may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  The section 
also provides that weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  In this case, there are no clinical findings 
of pain with motion below the level of the shoulder, nor are 
there clinical findings of weakness, atrophy, incoordination 
or excess fatigability.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that there is a range of higher 
schedular ratings for disorders involving the humerus, but 
the medical evidence shows that the manifestations necessary 
to support such higher ratings are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization or treatment for residuals 
of his right arm fracture, nor is it otherwise shown that the 
service-connected right arm disorder so markedly interferes 
with employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting solely from the veteran's service-
connected right arm disability warrants extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.  The RO's 
failure to discuss extraschedular consideration and to refer 
the claim for assignment of such a rating as provided in the 
regulation was not prejudicial to the appellant in light of 
the Board's findings on that issue.


ORDER

An increased rating for residuals of fracture of the right 
humerus is denied.

REMAND

The RO has assigned a 30 percent disability evaluation for 
the service-connected postoperative internal derangement of 
the left knee under Diagnostic Code 5257, which is for other 
impairment of the knee, recurrent subluxation or lateral 
instability.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1998).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  A precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (July 1, 1997), 
held that a claimant who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, citing Esteban.  In the June 23, 1995, rating decision 
that granted a 30 percent rating under Diagnostic Code 5257, 
the RO seems to accept a physician's statement that the 
veteran has post-traumatic arthritis of the knee.  Yet, in 
the May 19966 SSOC, the RO seems to accept the opinion in the 
September 1995 VA examination report that the veteran does 
not have post-traumatic arthritis.  The service-connected 
disability, as stated in the rating decisions, has never 
included post-traumatic arthritis.  On the other hand, the 
record does not show that the RO has considered whether the 
veteran is entitled to a separate 10 percent rating for 
symptomatic removal of the semilunar cartilage under 
Diagnostic Code 5259, if there are any symptoms that are not 
part of the 30 percent rating under Diagnostic Code 5257.  
The Board notes that the veteran underwent a meniscectomy of 
the left knee during service; this was also mentioned in the 
April 1957 rating decision that granted service connection 
for postoperative internal derangement of the left knee.  

Because it may be affected by the RO's decision concerning 
the rating to be assigned for the service-connected left knee 
disability, the Board defers consideration of the issue of 
entitlement to an effective date earlier than August 20, 
1992, for the assignment of a compensable disability 
evaluation for post-operative internal derangement of the 
left knee.

These matters are REMANDED to the RO for the following 
action:

1.  The RO should consider whether the 
veteran is entitled to a separate, 
compensable rating under any other 
diagnostic code for the service-connected 
postoperative internal derangement of the 
left knee.  See Esteban, supra.  
Consideration should include, but should 
not be limited to, whether the veteran is 
entitled to a separate, compensable 
rating under Diagnostic Code 5010, for 
post-traumatic arthritis, and Diagnostic 
Code 5259, for symptomatic removal of the 
semilunar cartilage.  Any development 
necessary for such adjudication should be 
undertaken by the RO.

2.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He may present additional 
evidence or argument while the case is in remand status at 
the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

